Petition for a writ of certiorari to the United States Court of Appeals for the Ninth Circuit granted. The brief of petitioner is to filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, *39December 7, 1993. The brief of respondents is to be filed with the Clerk and served upon opposing counsel on or before 3 .p.m., Tuesday, December 7,1993. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, December 21, 1993. Rule 29 does not apply.